Citation Nr: 1708284	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1968 to March 1973, including service in Southeast Asia.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This matter was previously remanded several times by the Board for additional development, most recently in July 2016.

In September 2015, the Board referred the issue of entitlement to a total rating based on individual employability (TDIU) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Veteran again raised this issue in a June 2016 written statement.  The Veteran has also raised the issues of entitlement to service connection for conditions secondary to diabetes mellitus, type II, including but not limited to, renal disease, neuropathy, retinopathy, and erectile dysfunction.  These issues have not all been adjudicated by the AOJ, or have been denied by the AOJ because the Veteran was not then service connected for diabetes and not appealed.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action - including appropriate consideration given to the fact that the Veteran's diabetes is not service connected.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran's type II diabetes mellitus is reasonably shown to be related to his service-connected PTSD. 


CONCLUSION OF LAW

Service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act applies to this claim; however, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.
Legal Criteria

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).  Whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).


Factual Background and Analysis 

The Veteran believes that his diabetes is related to his service-connected PTSD.  Specifically, he asserts that his PTSD medication, olanzapine, aggravated his diabetes.  The evidence shows that the Veteran has a current diagnosis of diabetes mellitus, type II, and that he has been treated with olanzapine, an atypical antipsychotic medication, for his service-connected PTSD.  

Regarding nexus, in March 2015, a VA examiner opined that it was less likely than not that the Veteran's diabetes was aggravated by his PTSD medication, olanzapine.  Her rationale was, "the medical literature does not support the medication of olanzapine to be causative or sufficiently aggravating to impair his ability to manage his diabetes."  In September 2015, the Board found this opinion inadequate and remanded this issue for a supplemental opinion with instructions to provide a more specific rationale based on a review of the record.  

In February 2016, the same VA examiner opined that olanzapine at least as likely as not aggravated the Veteran's diabetes beyond the normal progression of his disease.  Her rationale was, "medical literature supports the medication of olanzapine to be sufficiently aggravating to impair [the Veteran's] ability to manage his diabetes . . . In patients with preexisting diabetes, the initiation of atypical or typical antipsychotic agents has been associated with worsening hyperglycemia."  The examiner cited an American Diabetes Association Consensus Development report as support for this rationale.  Reviewing these two opinions, the Board finds the positive nexus opinion to be more probative because it provides an evidence-based rationale with citation to research.

Because the Veteran has a current diagnosis of diabetes mellitus, type II, and the more probative medical opinion is positive with respect to nexus between the Veteran's service-connected PTSD and aggravation of his diabetes, the Board finds that the record reasonably supports the Veteran's claim.  Service connection for diabetes mellitus, type II, secondary to PTSD, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.  


__________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


